Citation Nr: 1622035	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  12-03 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to apportionment of the Veteran's benefits on behalf of the Veteran's daughter (A. J.), to include whether the termination of special apportionment of the Veteran's benefits on behalf of A was valid. 

(This issues of entitlement to an initial disability rating greater than 50 percent for posttraumatic stress disorder (PTSD), entitlement to a disability rating greater than 20 percent for recurrent dislocation of the right shoulder, post-operative (right shoulder disability) and entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities will be addressed in a separate decision under a different docket number issued simultaneously herewith.)  



REPRESENTATION

Veteran represented by:	Christopher L. Loiacono, Agent


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from February 1969 to November 1970.  The appellant is the Veteran's ex-wife, and A. J. is the Veteran's daughter.  

This is a simultaneously contested claim.  The appellant is pro se before the Board. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 determination by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System have been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that the termination of special apportionment of the Veteran's benefits on behalf of A. J. was not valid and that entitlement to apportionment is warranted.  See e.g., December 2009 appellant's statement (reporting that A. J. stayed with her stepfather when the appellant moved out and that the appellant has provided monetary support for A. J. throughout her life).  

As a simultaneously contested claim, this case is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100-19 .102.  See also 38 C.F.R. §§ 20.500-20 .504, 20.713.  Under the applicable criteria, all interested parties (the appellant and the Veteran in this case) must be specifically notified of the action taken by the AOJ, and the unsuccessful claimant must be notified of the right and time limit for initiating an appeal, as well as hearing and representation rights.  See 38 C.F.R. § 19.100. 

Additionally, upon the filing of a notice of disagreement in a simultaneously contested claim, all interested parties must be furnished a copy of the statement of the case.  See 38 C.F.R. § 19.101.  Further, when a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal must be furnished to the other contesting party (or parties) to the extent that it contains information that could directly affect the payment or potential payment of the benefit that is the subject of the contested claim.  See 38 C.F.R. § 19.102.  Moreover, if a hearing is scheduled for any party to a simultaneously contested claim, the other contesting claimant(s) and their representatives, if any, must be notified and afforded an opportunity to be present.  See 38 C.F.R. § 20.713.  All notices in simultaneously contested claims must be provided to the last address of record of the parties concerned.  See 38 C.F.R. § 20.504.

In this case, the RO has not complied with the procedural regulations for contested claims.  The Board notes that the RO previously found that the appellant was the custodian of A. J., and the RO awarded the appellant apportionment of the Veteran's benefits on behalf of A. J. effective until the date that A. J. reaches the age of 18 (December [redacted], 2012).  See February 2007 VA notice of apportionment award; February 2007 Special Apportionment Decision; A. J.'s Birth Certificate (showing that A. J. was born on December [redacted], 1994).  In December 2009, the RO notified the appellant that they received information that A. J. has not lived with the appellant for a number of years, and accordingly, the RO proposed to terminate the award of apportionment.  

In April 2010, the RO terminated the award of apportionment effective October 1, 2006, and notice thereof was provided to the Veteran and to the appellant in April 2010, with corrected notice of their appellate rights sent to each party in May 2010.  The parties were notified that they may request a personal hearing.  The January 2012 statement of the case indicates that the appellant submitted a notice of disagreement that was received by VA on May 25, 2010.

Then, the RO submitted a January 2012 statement of the case to the appellant, but there is no indication in the record that a copy of this January 2012 statement of the case was sent to the Veteran.  The appellant then submitted a February 2012 Form 9, but there is no indication that the RO sent the Veteran the content of this substantive appeal.  Then, in a February 2012 statement, the Veteran requested a personal hearing.  An RO hearing was scheduled for October 2014, and the Veteran and his representative were notified of this scheduled hearing in a September 2014 letter.  However, there is no indication that the appellant was notified of this hearing or afforded the opportunity to be present.  For these reasons, the case must be remanded to the AOJ to ensure compliance with all contested claims procedures. 

Accordingly, the case is REMANDED for the following action:

1. Please make attempts to locate and associate with the claims file the appellant's notice of disagreement, which the January 2012 statement of the case indicates was received by VA on May 25, 2010.  

If, after continued efforts to obtain any outstanding records, the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the appellant should be notified in accordance with 38 C.F.R. § 3.159(e).  The appellant must then be given an opportunity to respond.

2. Please review the claims file and ensure that all contested claim procedures have been followed, to include the following: 

a. Sending the Veteran and his representative a copy of the January 2012 statement of the case. 

b. Furnishing the Veteran and his representative with the content of the appellant's February 2012 Form 9.

c. Contacting the Veteran and request that he clarify whether he desires an RO hearing or a hearing before the Board (e.g., videoconference, central office, or travel Board hearing).  See February 2012 Veteran statement (requesting a hearing).  Please note that the Veteran was scheduled for an RO hearing in October 2014, but the appellant was not provided notice thereof or afforded an opportunity to be present at this RO hearing. 

The Veteran and his representative must be afforded an opportunity to respond with additional evidence or argument.  If the Veteran submits written rebuttal to the appellant's contentions, the appellant should be provided a copy of any written rebuttal submitted by the Veteran (and given an opportunity to respond). 

Please note that if the Veteran requests a hearing before the Board, the appellant must be afforded the opportunity to be present, and the hearing must be scheduled and processed thereafter in accordance with appellate procedure.  

3. Afterwards, if no Board hearing is requested, then complete any other development deemed necessary by the AOJ (including, but not limited to requesting updated financial information from the Veteran and appellant as well as any supporting documentation, to include child support documentation, that would be relevant to this case).  

Thereafter, readjuciate the issue on appeal.  If the appeal is not resolved to the satisfaction of the parties, the provide the appellant with a supplemental statement of the case (with a copy to the Veteran and his representative), and both parties must be afforded the appropriate time period within which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




